EXHIBIT 10.6

 

 

SERVICES AGREEMENT

 

AMONG

 

WEG GP LLC

 

WILLIAMS ENERGY PARTNERS L.P.

 

AND

 

WEG ACQUISITIONS, L.P.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

DEFINITIONS

 

 

Section 1.01

Definitions

Section 1.02

Construction

 

 

ARTICLE II

 

 

RETENTION OF WEG ACQUISITIONS; SCOPE OF SERVICES

 

 

Section 2.01

Retention of WEG Acquisitions

Section 2.02

Scope of Services

Section 2.03

Exclusion of Services

Section 2.04

Performance of Services by Affiliates

Section 2.05

Representations and Warranties of WEG Acquisitions

Section 2.06

Representations and Warranties of GP and WEG

Section 2.07

Intellectual Property

 

 

ARTICLE III

 

 

BOOKS, RECORDS AND REPORTING

 

 

Section 3.01

Books and Records

Section 3.02

Audits

Section 3.03

Reports

 

 

ARTICLE IV

 

 

PAYMENT AMOUNT

 

 

Section 4.01

Payment Amount

Section 4.02

Payment of Payment Amount

Section 4.03

Disputed Charges

Section 4.04

Set Off

Section 4.05

WEG Acquisition’s Employees

 

 

ARTICLE V

 

 

FORCE MAJEURE

 

 

Section 5.01

Force Majeure

 

2

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

ASSIGNMENTS AND SUBCONTRACTS

 

 

Section 6.01

Assignments

Section 6.02

Other Requirements

 

 

ARTICLE VII

 

 

DISPUTE RESOLUTION

 

 

Section 7.01

Disputes

Section 7.02

Negotiation to Resolve Disputes

Section 7.03

Selection of Arbitrator

Section 7.04

Conduct of Arbitration

 

 

ARTICLE VIII

 

 

TERMINATION

 

 

Section 8.01

Termination By GP

Section 8.02

Termination by WEG Acquisitions

Section 8.03

Effect of Termination

 

 

ARTICLE IX

 

 

GENERAL PROVISIONS

 

 

Section 9.01

Notices

Section 9.02

Entire Agreement; Superseding Effect

Section 9.03

Effect of Waiver or Consent

Section 9.04

Amendment or Restatement

Section 9.05

Restriction on Assignment; Binding Effect

Section 9.06

Governing Law; Severability

Section 9.07

Further Assurances

Section 9.08

Directly or Indirectly

Section 9.09

Counterparts

 

3

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

Affiliate

1

Agreement

1

Arbitration Notice

10

Arbitrator

10

Assets

1

Assets,

1

Bankrupt

1

Buyer Entity

2

Change of Control

2

Default Rate

2

Dispute

10

Effective Date

1

Force Majeure

2

G&A Employees

2

General Partner Interest

2

Governmental Approval

2

Governmental Authority

2

GP

1

Laws

3

New Services Agreement

3

O&M Employees

3

Omnibus Agreement

3

Original Services Agreement

3

Participant

10

Participants

3

Parties

1

Partnership Agreement

3

Payment Amount

7

Person

3

Purchase Agreement

3

Services

5

Transition Services Agreement

3

WEG

1

WEG Acquisitions

1

 

4

--------------------------------------------------------------------------------


 

SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”) is entered into as of the 17th day of
June, 2003 (the “Effective Date”), among Williams Energy Partners L.P., a
Delaware limited partnership (“WEG”), WEG GP LLC, a Delaware limited liability
company (“GP”), and WEG Acquisitions, L.P., a Delaware limited partnership (“WEG
Acquisitions”, and collectively with WEG and GP, the “Parties” and each, a
“Party”).

 

RECITALS

 

A.                                   WEG is the owner, directly or indirectly,
of interests in certain pipelines and terminals (the “Assets,” as hereinafter
defined);

 

B.                                     GP, in its capacity as the general
partner of WEG, desires to engage WEG Acquisitions, an Affiliate of GP, on its
own behalf and for the benefit of WEG, to provide the services necessary to
operate the Assets in accordance with the direction of GP; and

 

C.                                     WEG Acquisitions is willing to undertake
such engagement, subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, WEG, GP, for itself and in its capacity as the general partner
of WEG, and WEG Acquisitions agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.01                                Definitions.  As used in this
Agreement, the following terms have the respective meanings set forth below or
set forth in the Sections referred to below:

 

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.  For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” is defined in the introductory paragraph.

 

“Assets” shall mean the assets of Williams Energy Partners L.P., Williams OLP,
L.P. and Williams Pipe Line Company, LLC and any Person controlled by any of
them.

 

“Arbitration Notice” is defined in Section 7.02(c).

 

“Arbitrator” is defined in Section 7.03(a).

 

“Bankrupt” with respect to any Person shall mean such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such

 

--------------------------------------------------------------------------------


 

Person seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), shall remain
undismissed or unstayed for a period of 30 days; or such Person shall take any
action to authorize any of the actions set forth above.

 

“Buyer Entity” shall mean WEG Acquisitions and its subsidiaries, including GP,
WEG and all of the direct and indirect subsidiaries of WEG.

 

“Change of Control” is defined in the New Omnibus Agreement.

 

“Default Rate” shall mean an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to 300 basis points over LIBOR.

 

“Dispute” is defined in Section 7.02(a).

 

“Effective Date” is defined in the introductory paragraph.

 

“Force Majeure” shall mean any cause beyond the reasonable control of a Party,
including the following causes (unless they are within such Party’s reasonable
control): acts of God, strikes, lockouts, acts of the public enemy, wars or
warlike action (whether actual or impending), arrests and other restraints of
government (civil or military), blockades, embargoes, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, sabotage, tornadoes, named
tropical storms and hurricanes, and floods, civil disturbances, terrorism,
mechanical breakdown of machinery or equipment, explosions, confiscation or
seizure by any government or other public authority, any order of any court of
competent jurisdiction, regulatory agency or governmental body having
jurisdiction.

 

“G&A Employees” is defined in the Transition Services Agreement.

 

“General Partner Interest” shall have the meaning set forth in Article I of the
Partnership Agreement.

 

“Governmental Approval” shall mean any material consent, authorization,
certificate, permit, right of way grant or approval of any Governmental
Authority that is necessary for the construction, ownership and operation of the
Assets in accordance with applicable Laws.

 

“Governmental Authority” shall mean any court or tribunal in any jurisdiction or
any federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi-governmental or private body lawfully
exercising any regulatory or taxing authority.

 

“GP” is defined in the introductory paragraph.

 

2

--------------------------------------------------------------------------------


 

“Laws” shall mean any applicable statute, Environmental Law (as defined in the
Purchase Agreement), common law, rule, regulation, judgment, order, ordinance,
writ, injunction or decree issued or promulgated by any Governmental Authority.

 

“O&M Employees” is defined in the Transition Services Agreement.

 

“New Omnibus Agreement” shall mean that New Omnibus Agreement dated as of June
17, 2003 among WEG Acquisitions, Williams Energy Services, LLC, The Williams
Companies, Inc., and Williams Natural Gas Liquids, Inc., as amended from time to
time.

 

“New Services Agreement” shall mean that Services Agreement dated as of June 17,
2003 among Williams Pipeline Services, LLC, Williams Alaska Pipeline Company,
LLC and Williams Pipe Line Company, LLC.

 

“Original Services Agreement” shall mean that Services Agreement among Williams
GP LLC, Williams Energy Partners L.P., Williams Petroleum Services, L.L.C. and
Williams Energy Services, L.L.C.

 

“Participants” is defined in Section 7.01.

 

“Parties” is defined in the introductory paragraph.

 

“Partnership Agreement” shall mean that Second Amended and Restated Agreement of
Limited Partnership of Williams Energy Partners L.P. dated as of September 27,
2002, as amended by Amendment Nos. 1 and 2 thereto, each dated as of November
15, 2002, as may be further amended from time to time.  \

 

“Payment Amount” is defined in Section 4.01.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.

 

“Purchase Agreement” means the Purchase Agreement, dated as of April 18, 2003,
as amended on May 5, 2003, by and among Williams Energy Services, LLC, Williams
Natural Gas Liquids, Inc., Williams GP LLC and WEG Acquisitions.

 

“Services” is defined in Section 2.02.

 

“Transition Services Agreement” shall mean that Transition Services Agreement,
dated as of June 17, 2003, between The Williams Companies, Inc. and WEG
Acquisitions.

 

“WEG” is defined in the introductory paragraph.

 

“WEG Acquisitions” is defined in the introductory paragraph.

 

Other terms defined herein have the meanings so given them.

 

Section 1.02                                Construction.  Unless the context
requires otherwise:  (a) the gender (or lack of gender) of all words used in
this Agreement includes the masculine, feminine, and neuter;

 

3

--------------------------------------------------------------------------------


 

(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) references to Exhibits refer to the Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; and (d)
references to money refer to legal currency of the United States of America.

 


ARTICLE II


 


RETENTION OF WEG ACQUISITIONS; SCOPE OF SERVICES


 

Section 2.01                                Retention of WEG Acquisitions.

 


(A)                                  GP, ON ITS OWN BEHALF AND FOR THE BENEFIT
OF WEG, HEREBY ENGAGES WEG ACQUISITIONS TO PERFORM THE SERVICES (AS DEFINED
BELOW) AND TO PROVIDE ALL EMPLOYEES AND ANY FACILITIES AND EQUIPMENT NOT
OTHERWISE PROVIDED BY WEG NECESSARY TO PERFORM THE SERVICES.  WEG ACQUISITIONS
HEREBY ACCEPTS SUCH ENGAGEMENT AND AGREES TO PERFORM THE SERVICES AS DIRECTED
AND IN THE MANNER SPECIFIED BY GP AND TO PROVIDE ANY FACILITIES AND EQUIPMENT
NOT OTHERWISE PROVIDED BY WEG, AND TO PROVIDE ALL EMPLOYEES NECESSARY TO PERFORM
THE SERVICES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, WEG
ACQUISITIONS SHALL IN NO EVENT BE OBLIGATED TO PERFORM ANY SERVICES OR PROVIDE
ANY FACILITIES OR EQUIPMENT UNTIL THE APPLICABLE O&M EMPLOYEES OR G&A EMPLOYEES
WHO PERFORM THE APPLICABLE SERVICES HAVE BEEN TRANSFERRED TO A BUYER ENTITY BY
THE WILLIAMS COMPANIES, INC. PURSUANT TO THE TRANSITION SERVICES AGREEMENT.


 


4

--------------------------------------------------------------------------------



 

Section 2.02                                Scope of Services.  The “Services”
shall consist of any services necessary to operate the Assets and to conduct the
business associated with the Assets, including, without limitation, those
services described on Exhibit 1 hereto.  The Services shall be provided as
directed and in the manner specified by the officers of GP, and the scope of the
Services shall be provided consistent with the Services provided under the
Original Services Agreement immediately prior to the date hereof, unless agreed
otherwise by GP and WEG Acquisitions.  WEG Acquisitions hereby covenants and
agrees that the Services will be performed (i) in accordance with applicable
material Governmental Approvals and Laws and (ii) in accordance with industry
standards.

 

Section 2.03                                Exclusion of Services.  At any time,
either GP or WEG Acquisitions may temporarily or permanently exclude any
particular service from the scope of the Services upon 90 days notice to the
other Party.  GP may permanently exclude services from the scope of Services
related to Williams Ammonia Pipeline, L.P. upon reasonable notice to WEG
Acquisitions.

 

Section 2.04                                Performance of Services by
Affiliates.  The Parties hereby agree that in discharging its obligations
hereunder, WEG Acquisitions may engage any of its Affiliates to perform the
Services (or any part of the Services) on its behalf and that the performance of
the Services (or any part of the Services) by any such Affiliate shall be
treated as if WEG Acquisitions performed such Services itself.  Notwithstanding
the foregoing, nothing contained herein shall relieve WEG Acquisitions of its
obligations hereunder.

 

Section 2.05                                Representations and Warranties of
WEG Acquisitions.  WEG Acquisitions hereby represents, warrants and covenants to
WEG and to GP that the following statements are true and correct as of the date
hereof:

 


(A)                                  WEG ACQUISITIONS IS DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE; WEG
ACQUISITIONS IS DULY QUALIFIED AND IN GOOD STANDING IN THE STATES REQUIRED IN
ORDER TO PERFORM THE SERVICES EXCEPT WHERE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE IMPACT ON
GP OR WEG; AND WEG ACQUISITIONS HAS FULL POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER;


 


(B)                                 WEG ACQUISITIONS HAS DULY EXECUTED AND
DELIVERED THIS AGREEMENT, AND THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF WEG ACQUISITIONS, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS (EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR
LAWS OF GENERAL APPLICATION AND BY THE EFFECT OF GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED AT LAW OR IN EQUITY); AND


 


(C)                                  THE AUTHORIZATION, EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS AGREEMENT BY WEG ACQUISITIONS DOES NOT AND WILL NOT (I)
CONFLICT WITH, OR RESULT IN A BREACH, DEFAULT OR VIOLATION OF, (A) ITS
CERTIFICATE OF LIMITED PARTNERSHIP OR THE PARTNERSHIP AGREEMENT, (B) ANY
CONTRACT OR AGREEMENT TO WHICH IT IS A PARTY OR IS OTHERWISE SUBJECT, OR (C) ANY
LAW, ORDER, JUDGMENT, DECREE, WRIT, INJUNCTION OR ARBITRAL AWARD TO WHICH IT IS
SUBJECT; OR (II) REQUIRE ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, FILING OR
REGISTRATION WITH, OR NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON,
UNLESS SUCH REQUIREMENT HAS ALREADY BEEN SATISFIED,


 


5

--------------------------------------------------------------------------------



 


EXCEPT, IN THE CASE OF CLAUSE (I)(B) AND (I)(C), FOR SUCH CONFLICTS, BREACHES,
DEFAULTS OR VIOLATIONS THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON WEG
ACQUISITIONS OR ON ITS ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER, AND EXCEPT,
IN THE CASE OF CLAUSE (II), FOR SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
FILINGS, REGISTRATIONS OR NOTICE, THE FAILURE OF WHICH TO OBTAIN OR MAKE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT ON WEG ACQUISITIONS OR ON ITS ABILITY TO
PERFORM ITS OBLIGATIONS HEREUNDER.


 

Section 2.06                                Representations and Warranties of GP
and WEG.  Each of GP and WEG hereby represents, warrants and covenants to WEG
Acquisitions that the following statements are true and correct as of the date
hereof:

 


(A)                                  EACH OF GP AND WEG IS DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
FORMATION; EACH OF GP AND WEG HAS FULL POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER;


 


(B)                                 EACH OF GP AND WEG HAS DULY EXECUTED AND
DELIVERED THIS AGREEMENT, AND THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF EACH SUCH PERSON ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS (EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OF
GENERAL APPLICATION AND BY THE EFFECT OF GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED AT LAW OR IN EQUITY);


 


(C)                                  THE AUTHORIZATION, EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS AGREEMENT BY EACH OF GP AND WEG DOES NOT AND WILL NOT (I)
CONFLICT WITH, OR RESULT IN A BREACH, DEFAULT OR VIOLATION OF, (A) THE
ORGANIZATIONAL DOCUMENTS OF SUCH PERSON, (B) ANY CONTRACT OR AGREEMENT TO WHICH
SUCH PERSON IS A PARTY OR IS OTHERWISE SUBJECT, OR (C) ANY LAW, ORDER, JUDGMENT,
DECREE, WRIT, INJUNCTION OR ARBITRAL AWARD TO WHICH SUCH PERSON IS SUBJECT; OR
(II) REQUIRE ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, FILING OR REGISTRATION
WITH, OR NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON, UNLESS SUCH
REQUIREMENT HAS ALREADY BEEN SATISFIED, EXCEPT, IN THE CASE OF CLAUSE (I)(B) AND
(I)(C), FOR SUCH CONFLICTS, BREACHES, DEFAULTS OR VIOLATIONS THAT WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON GP OR WEG OR ON THEIR ABILITY TO PERFORM THEIR
OBLIGATIONS HEREUNDER, AND EXCEPT, IN THE CASE OF CLAUSE (II), FOR SUCH
CONSENTS, APPROVALS, AUTHORIZATIONS, FILINGS, REGISTRATIONS OR NOTICE, THE
FAILURE OF WHICH TO OBTAIN OR MAKE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
GP OR WEG OR ON THEIR ABILITY TO PERFORM THEIR OBLIGATIONS HEREUNDER.


 

Section 2.07                                Intellectual Property.

 


(A)                                  ANY (I) INVENTIONS, WHETHER PATENTABLE OR
NOT, DEVELOPED OR INVENTED, OR (II) COPYRIGHTABLE MATERIAL (AND THE INTANGIBLE
RIGHTS OF COPYRIGHT THEREIN) DEVELOPED, BY WEG ACQUISITIONS, ITS AFFILIATES OR
ITS OR THEIR EMPLOYEES IN CONNECTION WITH THE PERFORMANCE OF THE SERVICES SHALL
BE THE PROPERTY OF WEG ACQUISITIONS; PROVIDED, HOWEVER, THAT WEG SHALL BE
GRANTED AN IRREVOCABLE, ROYALTY-FREE, NON-EXCLUSIVE AND NON-TRANSFERABLE RIGHT
AND LICENSE TO USE SUCH INVENTIONS OR MATERIAL; AND FURTHER PROVIDED, HOWEVER,
THAT WEG SHALL ONLY BE GRANTED SUCH A RIGHT AND LICENSE TO THE EXTENT SUCH GRANT
DOES NOT CONFLICT WITH, OR RESULT IN A BREACH, DEFAULT, OR VIOLATION OF A RIGHT
OR LICENSE TO USE SUCH INVENTIONS OR MATERIAL GRANTED TO WEG ACQUISITIONS BY ANY
PERSON OTHER THAN AN AFFILIATE OF WEG ACQUISITIONS.  NOTWITHSTANDING THE
FOREGOING, WEG ACQUISITIONS WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
GRANT SUCH RIGHT AND LICENSE TO WEG.


 


6

--------------------------------------------------------------------------------



 


(B)                                 WEG HEREBY GRANTS TO WEG ACQUISITIONS AND
ITS AFFILIATES AN IRREVOCABLE, ROYALTY-FREE, NON-EXCLUSIVE AND NON-TRANSFERABLE
RIGHT AND LICENSE TO USE, DURING THE TERM OF THIS AGREEMENT, ANY INTELLECTUAL
PROPERTY PROVIDED BY WEG TO WEG ACQUISITIONS OR ITS AFFILIATES, BUT ONLY TO THE
EXTENT SUCH USE IS NECESSARY FOR THE PERFORMANCE OF THE SERVICES.  WEG
ACQUISITIONS AGREES THAT IT AND ITS AFFILIATES WILL UTILIZE SUCH INTELLECTUAL
PROPERTY SOLELY IN CONNECTION WITH THE PERFORMANCE OF THE SERVICES.


 


ARTICLE III


 


BOOKS, RECORDS AND REPORTING


 

Section 3.01                                Books and Records.  WEG Acquisitions
shall maintain accurate books and records regarding the performance of the
Services and its calculation of the Payment Amount, and shall maintain such
books and records for the period required by applicable accounting practices or
law.

 

Section 3.02                                Audits.  GP shall have the right,
upon reasonable notice, and at all reasonable times during usual business hours,
to audit, examine and make copies of the books and records referred to in
Section 3.01.  Such right may be exercised through any agent or employee of GP
designated in writing by it or by an independent public accountant, engineer,
attorney or other agent so designated.  GP shall bear all costs and expenses
incurred in any inspection, examination or audit.  WEG Acquisitions shall review
and respond in a timely manner to any claims or inquiries made by the GP
regarding matters revealed by any such inspection, examination or audit.

 

Section 3.03                                Reports.  WEG Acquisitions shall
prepare and deliver to the GP any reports provided for in this Agreement and
such other reports as the GP may reasonably request from time to time regarding
the performance of the Services.

 


ARTICLE IV


 


PAYMENT AMOUNT


 

Section 4.01                                Payment Amount.  GP shall pay, or
cause WEG to pay, WEG Acquisitions for the amount of any direct or indirect
expenses incurred by WEG Acquisitions in connection with its or its Affiliates
performance of the Services (the “Payment Amount”), it being understood and
agreed that nothing in this Section 4.01 shall be deemed to amend or modify the
provisions of the New Omnibus Agreement or the Purchase Agreement.

 

Section 4.02                                Payment of Payment Amount.  GP shall
pay, or cause WEG to pay, to WEG Acquisitions in immediately available funds,
the full Payment Amount due under Section 4.01.

 

Section 4.03                                Disputed Charges.  GP MAY, WITHIN 90
DAYS AFTER RECEIPT OF A CHARGE FROM WEG ACQUISITIONS, TAKE WRITTEN EXCEPTION TO
SUCH CHARGE, ON THE GROUND THAT THE SAME WAS NOT A REASONABLE COST INCURRED BY
WEG ACQUISITIONS OR ITS AFFILIATES IN CONNECTION WITH THE SERVICES. GP SHALL
NEVERTHELESS PAY IN FULL WHEN DUE THE FULL

 

7

--------------------------------------------------------------------------------


 

PAYMENT AMOUNT OWED TO WEG ACQUISITIONS. SUCH PAYMENT SHALL NOT BE DEEMED A
WAIVER OF THE RIGHT OF GP TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT SO PAID.
HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY PART
THEREOF, IS ULTIMATELY DETERMINED IN ACCORDANCE WITH ARTICLE VII NOT TO BE A
REASONABLE COST INCURRED BY WEG ACQUISITIONS OR ITS AFFILIATES IN CONNECTION
WITH ITS PROVIDING THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS
THE CASE MAY BE) SHALL BE REFUNDED BY WEG ACQUISITIONS TO GP TOGETHER WITH
INTEREST THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT
BY GP TO THE DATE OF REFUND BY WEG ACQUISITIONS.

 

Section 4.04           Set Off.  In the event that WEG Acquisitions owes GP a
sum certain in an uncontested amount under any other agreement, then any such
amounts shall be aggregated and the GP and WEG Acquisitions shall discharge
their obligations by netting those amounts against any amounts owed by GP to WEG
Acquisitions under this Agreement.  If GP or WEG Acquisitions owes the other
party a greater aggregate amount, that party shall pay to the other party the
difference between the amounts owed.

 

Section 4.05                                WEG Acquisition’s Employees.  The
obligations under Sections 4.01 and 4.02 shall be limited to payment of WEG
Acquisitions or its Affiliates for expenses in connection with its employees
engaged in the provision of Services hereunder, and GP shall not be obligated to
pay to WEG Acquisitions’ employees directly any compensation, salaries, wages,
bonuses, benefits, social security taxes, workers’ compensation insurance,
retirement and insurance benefits, training and other such expenses.

 


ARTICLE V


 


FORCE MAJEURE


 

Section 5.01                                Force Majeure.  A Party’s obligation
under this Agreement shall be excused when and to the extent its performance of
that obligation is prevented due to Force Majeure; provided, however, that a
Party shall not be excused by Force Majeure from any obligation to pay money. 
The Party that is prevented from performing its obligation by reason of Force
Majeure shall promptly notify the other Parties of that fact and shall exercise
due diligence to end its inability to perform as promptly as practicable. 
Notwithstanding the foregoing, a Party is not required to settle any strike,
lockout or other labor dispute in which it may be involved; provided, however,
that, in the event of a strike, lockout or other labor dispute affecting WEG
Acquisitions, WEG Acquisitions shall use reasonable efforts to continue to
perform all obligations hereunder by utilizing its management personnel and that
of its Affiliates.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VI


 


ASSIGNMENTS AND SUBCONTRACTS


 

Section 6.01                                Assignments.

 


(A)                                  WITHOUT THE PRIOR CONSENT OF WEG
ACQUISITIONS, NEITHER WEG NOR GP MAY SELL, ASSIGN, TRANSFER OR CONVEY ANY OF ITS
RIGHTS, OR DELEGATE ANY OF ITS OBLIGATIONS, UNDER THIS AGREEMENT TO ANY PERSON;
PROVIDED, HOWEVER, GP MAY ASSIGN ITS RIGHTS AND DELEGATE ITS OBLIGATIONS UNDER
THIS AGREEMENT TO A TRANSFEREE OF ITS GENERAL PARTNER INTEREST PURSUANT TO
SECTION 4.6(A)(II)(A) OF THE PARTNERSHIP AGREEMENT.


 


(B)                                 WITHOUT THE PRIOR CONSENT OF GP, WEG
ACQUISITIONS MAY NOT SELL, ASSIGN, TRANSFER OR CONVEY ANY OF ITS RIGHTS, OR
DELEGATE ANY OF ITS OBLIGATIONS, UNDER THIS AGREEMENT TO ANY PERSON, OTHER THAN
THE DELEGATION OF PERFORMANCE OF SERVICES TO AN AFFILIATE OF WEG ACQUISITIONS AS
PERMITTED BY SECTION 2.04 AND THE SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE OF
ITS RIGHTS HEREUNDER TO ANY SUCH AFFILIATE.


 

Section 6.02                                Other Requirements.  Subject to the
other provisions hereof:

 


(A)                                  ALL MATERIALS AND WORKMANSHIP USED OR
PROVIDED IN PERFORMING THE SERVICES SHALL BE IN ACCORDANCE WITH APPLICABLE
DRAWINGS, SPECIFICATIONS, AND STANDARDS.


 


(B)                                 WEG ACQUISITIONS SHALL EXERCISE REASONABLE
DILIGENCE TO OBTAIN THE MOST FAVORABLE TERMS OR WARRANTIES AVAILABLE FROM
VENDORS, SUPPLIERS AND OTHER THIRD PARTIES, AND WHERE APPROPRIATE, WEG
ACQUISITIONS SHALL ASSIGN SUCH WARRANTIES TO WEG.


 


(C)                                  IN RENDERING THE SERVICES, WEG ACQUISITIONS
SHALL NOT DISCRIMINATE AGAINST ANY EMPLOYEE OR APPLICANT FOR EMPLOYMENT BECAUSE
OF RACE, CREED, COLOR, RELIGION, SEX, NATIONAL ORIGIN, AGE OR HANDICAP, AND
SHALL COMPLY WITH ALL APPLICABLE PROVISIONS OF EXECUTIVE ORDER 11246 OF
SEPTEMBER 24, 1965, AND ANY SUCCESSOR ORDER THERETO.  SUBJECT TO THE ABOVE, WEG
ACQUISITIONS SHALL, TO THE EXTENT PRACTICABLE, ENGAGE EMPLOYEES WHO RESIDE IN OR
WHOSE BUSINESSES ARE LOCATED IN THE LOCAL AREA OR STATE WHERE THE SERVICES ARE
PERFORMED.


 


(D)                                 WEG ACQUISITIONS COVENANTS AND AGREES TO
EXERCISE REASONABLE DILIGENCE TO ENSURE THAT, DURING THE TERM OF THIS AGREEMENT,
IT SHALL NOT EMPLOY UNAUTHORIZED ALIENS AS DEFINED IN THE IMMIGRATION REFORM AND
CONTROL ACT OF 1986, OR ANY SUCCESSOR LAW.


 


9

--------------------------------------------------------------------------------



 


ARTICLE VII


 


DISPUTE RESOLUTION


 

Section 7.01                                Disputes.  This Article VII shall
apply to any dispute arising under or related to this Agreement (whether arising
in contract, tort or otherwise, and whether arising at law or in equity),
including (a) any dispute regarding the construction, interpretation,
performance, validity or enforceability of any provision of this Agreement or
whether any Person is in compliance with, or breach of, any provisions of this
Agreement, and (b) the applicability of this Article VII to a particular dispute
(collectively, a “Dispute”). The provisions of this Article VII shall be the
exclusive method of resolving Disputes.  For purposes of this Article, each of
WEG Acquisitions and GP, acting for itself and on behalf of WEG, shall be a
“Participant”.

 

Section 7.02                                Negotiation to Resolve Disputes.  If
a Dispute arises, the Participants shall attempt to resolve such Dispute through
the following procedure:

 


(A)                                  FIRST, AN EXECUTIVE OFFICER OF WEG
ACQUISITIONS, AND AN EXECUTIVE OFFICER OF GP SHALL PROMPTLY MEET (WHETHER BY
PHONE OR IN PERSON) IN A GOOD FAITH ATTEMPT TO RESOLVE THE DISPUTE;


 


(B)                                 SECOND, IF THE DISPUTE IS STILL UNRESOLVED
AFTER 20 DAYS FOLLOWING THE COMMENCEMENT OF THE NEGOTIATIONS DESCRIBED IN
SECTION 7.02(A), THEN THE CHIEF EXECUTIVE OFFICERS OF WEG ACQUISITIONS AND GP
WILL PROMPTLY MEET (WHETHER BY PHONE OR IN PERSON) IN A GOOD FAITH ATTEMPT TO
RESOLVE THE DISPUTE; AND


 


(C)                                  THIRD, IF THE DISPUTE IS STILL UNRESOLVED
AFTER 10 DAYS FOLLOWING THE COMMENCEMENT OF THE NEGOTIATIONS DESCRIBED IN
SECTION 7.02(B), THEN ANY PARTICIPANT MAY SUBMIT SUCH DISPUTE TO BINDING
ARBITRATION UNDER THIS ARTICLE VII BY NOTIFYING THE OTHER PARTICIPANTS (AN
“ARBITRATION NOTICE”).


 

Section 7.03                                Selection of Arbitrator.

 


(A)                                  ANY ARBITRATION CONDUCTED UNDER THIS
ARTICLE VII SHALL BE HEARD BY A SOLE ARBITRATOR (THE “ARBITRATOR”) SELECTED IN
ACCORDANCE WITH THIS SECTION 7.03.  EACH PARTICIPANT AND EACH PROPOSED
ARBITRATOR SHALL DISCLOSE TO THE OTHER PARTICIPANTS ANY BUSINESS, PERSONAL OR
OTHER RELATIONSHIP OR AFFILIATION THAT MAY EXIST BETWEEN SUCH PARTICIPANT AND
SUCH PROPOSED ARBITRATOR, AND ANY PARTICIPANT MAY DISAPPROVE OF SUCH PROPOSED
ARBITRATOR ON THE BASIS OF SUCH RELATIONSHIP OR AFFILIATION.


 


(B)                                 THE PARTICIPANT THAT SUBMITS A DISPUTE TO
ARBITRATION SHALL DESIGNATE A PROPOSED ARBITRATOR IN ITS ARBITRATION NOTICE.  IF
ANY OTHER PARTICIPANT OBJECTS TO SUCH PROPOSED ARBITRATOR, IT MAY, ON OR BEFORE
THE TENTH DAY FOLLOWING DELIVERY OF THE ARBITRATION NOTICE, NOTIFY THE OTHER
PARTICIPANTS OF SUCH OBJECTION.  THE PARTICIPANTS SHALL ATTEMPT TO AGREE UPON A
MUTUALLY-ACCEPTABLE ARBITRATOR.  IF THEY ARE UNABLE TO DO SO WITHIN 20 DAYS
FOLLOWING DELIVERY OF THE NOTICE DESCRIBED IN THE IMMEDIATELY-PRECEDING
SENTENCE, ANY PARTICIPANT MAY REQUEST THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) TO DESIGNATE THE ARBITRATOR.  IF THE ARBITRATOR SO CHOSEN SHALL DIE,
RESIGN OR OTHERWISE FAIL OR BECOMES UNABLE TO SERVE AS ARBITRATOR, A REPLACEMENT
ARBITRATOR SHALL BE CHOSEN IN ACCORDANCE WITH THIS SECTION 7.03.


 


10

--------------------------------------------------------------------------------



 

Section 7.04                                Conduct of Arbitration.  The
Arbitrator shall expeditiously (and, if possible, within 90 days after the
Arbitrator’s selection) hear and decide all matters concerning the Dispute. 
Except as the Participants agree otherwise, the arbitration hearing shall be
held in the City of Tulsa, Oklahoma.  Except as the Participants agree
otherwise, the arbitration shall be conducted in accordance with the
then-current Commercial Arbitration Rules of the AAA (excluding rules governing
the payment of arbitration, administrative or other fees or expenses to the
Arbitrator or the AAA), to the extent that such rules do not conflict with the
terms of this Agreement.  Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power (a) to gather such materials,
information, testimony and evidence in the manner as it deems appropriate and
relevant to the dispute before it (and each Participant will provide such
materials, information, testimony and evidence requested by the Arbitrator,
except to the extent any information so requested is proprietary, subject to a
third-party confidentiality restriction or to an attorney-client or other
privilege) and (b) to grant injunctive relief and enforce specific performance. 
If it deems necessary, the Arbitrator may propose to the Participants that one
or more other experts be retained to assist it in resolving the Dispute.  The
retention of such other experts shall require the unanimous consent of the
Participants, which shall not be unreasonably withheld.  Each Participant, the
Arbitrator and any proposed expert shall disclose to each other any business,
personal or other relationship or affiliation that may exist between such
Participant (or the Arbitrator) and such proposed expert; and any Participant
may disapprove of such proposed expert on the basis of such relationship or
affiliation.  The decision of the Arbitrator (which shall be rendered in
writing) shall be final, nonappealable and binding upon the Participants and may
be enforced in any court of competent jurisdiction; provided that the
Participants agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award, special, punitive,
exemplary, consequential, indirect or other similar damages (including without
limitation damages on account of lost profits or opportunities) to any
Participant.  The responsibility for paying the costs and expenses of the
arbitration, including compensation to the Arbitrator and any experts duly
retained by the Arbitrator, shall be allocated between the Participants in a
manner determined by the Arbitrator to be fair and reasonable under the
circumstances.  Each Participant shall be responsible for the fees and expenses
of its respective counsel, consultants and witnesses, unless the Arbitrator
determines that compelling reasons exist for allocating all or a portion of such
costs and expenses in another manner.  Any costs or expenses incurred by a
Participant(s) in enforcing any Award of the Arbitrator shall be borne by the
Participant challenging the enforcement.

 


ARTICLE VIII


 


TERMINATION


 

Section 8.01                                Termination By GP.

 


(A)                                  UPON THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS, GP MAY TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE OF SUCH
TERMINATION TO WEG ACQUISITIONS:


 

(I)                                WEG ACQUISITIONS BECOMES BANKRUPT;

 

(II)                             WEG ACQUISITIONS DISSOLVES AND COMMENCES
LIQUIDATION OR WINDING-UP; OR

 

11

--------------------------------------------------------------------------------


 

(III)                          THERE OCCURS A CHANGE OF CONTROL OF GP.

 

Any termination under this Section 8.01(a) shall become effective immediately
upon delivery of the notice first described in this Section 8.01(a), or such
later time (not to exceed the first anniversary of the delivery of such notice)
as may be specified by GP.

 


(B)                                 IN ADDITION TO ITS RIGHTS UNDER SECTION
8.01(A), GP MAY TERMINATE THIS AGREEMENT AT ANY TIME BY GIVING NOTICE OF SUCH
TERMINATION TO WEG ACQUISITIONS.  ANY TERMINATION UNDER THIS SECTION 8.01(B)
SHALL BECOME EFFECTIVE 90 DAYS AFTER DELIVERY OF SUCH NOTICE, OR SUCH LATER TIME
(NOT TO EXCEED THE FIRST ANNIVERSARY OF THE DELIVERY OF SUCH NOTICE) AS MAY BE
SPECIFIED BY GP.


 

Section 8.02                                Termination by WEG Acquisitions.

 


(A)                                  WEG ACQUISITIONS MAY TERMINATE THIS
AGREEMENT BY GIVING WRITTEN NOTICE OF SUCH TERMINATION TO GP UPON THE OCCURRENCE
OF A CHANGE OF CONTROL OF GP.


 

Any termination under this Section 8.02(a) shall become effective immediately
upon delivery of the notice first described in this Section 8.02(a).

 


(B)                                 IN ADDITION TO ITS RIGHTS UNDER SECTION
8.02(A), WEG ACQUISITIONS MAY TERMINATE THIS AGREEMENT AT ANY TIME BY GIVING
NOTICE OF SUCH TERMINATION TO GP. ANY TERMINATION UNDER THIS SECTION 8.02(B)
SHALL BECOME EFFECTIVE 90 DAYS AFTER DELIVERY OF SUCH NOTICE, OR SUCH LATER TIME
(NOT TO EXCEED THE FIRST ANNIVERSARY OF THE DELIVERY OF SUCH NOTICE) AS MAY BE
SPECIFIED BY WEG ACQUISITIONS; PROVIDED HOWEVER, THAT FOR ANY SUCH SERVICES
BEING PROVIDED TO WILLIAMS PIPELINE COMPANY LLC PURSUANT TO THE NEW SERVICES
AGREEMENT NO TERMINATION WILL BE EFFECTIVE UNTIL THE OBLIGATION TO PROVIDE SUCH
SERVICES TO WILLIAMS PIPELINE COMPANY, LLC ALSO EXPIRES OR TERMINATES UNDER THE
NEW SERVICES AGREEMENT.


 

Section 8.03                                Effect of Termination.  If this
Agreement is terminated in accordance with Section 8.01 or 8.02, all rights and
obligations under this Agreement shall cease except for (a) obligations that
expressly survive termination of this Agreement; (b) liabilities and obligations
that have accrued prior to such termination, including the obligation to pay any
amounts that have become due and payable prior to such termination, and (c) the
obligation to pay any portion of the Payment Amount that has accrued prior to
such termination, even if such portion has not become due and payable at that
time.

 


ARTICLE IX


 


GENERAL PROVISIONS


 

Section 9.01                                Notices.  Except as expressly set
forth to the contrary in this Agreement, all notices, requests or consents
provided for or permitted to be given under this Agreement must be in writing
and must be delivered to the recipient in person, by courier or mail or by
facsimile, telegram, telex, cablegram or similar transmission; and a notice,
request or consent given under this Agreement is effective on receipt by the
Party to receive it; provided, however, that a facsimile or other electronic
transmission that is transmitted after the normal business hours of the
recipient shall be deemed effective on the next business day.  All notices,
requests and

12

--------------------------------------------------------------------------------


 

consents to be sent to Williams must be sent to or made at the address given
below for Williams, or such other address as Williams may specify by notice to
WEG and GP.  All notices, requests and consents to be sent to WEG must be sent
to GP.  All notices, requests and consents (including copies thereof) to be sent
to GP must be sent to or made at the address given below for GP.

 

Address for Notices:

GP / WEG:

WEG Acquisitions:

 

 

 

 

WEG GP LLC
One Williams Center
Tulsa, Oklahoma  74172
Attention:  Mr. Tony Gehres
Facsimile:  (918) 573-4503

WEG Acquisitions, L.P.
c/o WEG GP LLC
One Williams Center
Tulsa, Oklahoma 74172
Attention:  Mr. Lonny Townsend
Facsimile:  (918) 573-6928

 

Section 9.02                                Entire Agreement; Superseding
Effect.  This Agreement constitutes the entire agreement of the Parties relating
to the matters contained herein, superseding all prior contracts or agreements,
whether oral or written, relating to the matters contained herein.

 

Section 9.03                                Effect of Waiver or Consent.  Except
as otherwise provided in this Agreement, a waiver or consent, express or
implied, to or of any breach or default by any Party in the performance by that
Party of its obligations under this Agreement is not a consent or waiver to or
of any other breach or default in the performance by that Party of the same or
any other obligations of that Party under this Agreement.  Except as otherwise
provided in this Agreement, failure on the part of a Party to complain of any
act of another Party or to declare another Party in default under this
Agreement, irrespective of how long that failure continues, does not constitute
a waiver by that Party of its rights with respect to that default until the
applicable statute-of-limitations period has run.

 

Section 9.04                                Amendment or Restatement.  This
Agreement may be amended or restated only by a written instrument executed by
each of the Parties.

 

Section 9.05                                Restriction on Assignment; Binding
Effect.  This Agreement is binding on and shall inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

Section 9.06                                Governing Law; Severability.  THIS
AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT
MIGHT REFER THE CONSTRUCTION OR THE INTERPRETATION OF THIS AGREEMENT TO THE LAW
OF ANOTHER JURISDICTION.  If any provision of this Agreement or the application
thereof to any Person or any circumstance is held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

 

Section 9.07                                Further Assurances.  In connection
with this Agreement and the transactions contemplated hereby, each Party shall
execute and deliver any additional documents

 

13

--------------------------------------------------------------------------------


 

and instruments and perform any additional acts that may be reasonably necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

 

Section 9.08                                Directly or Indirectly.  Where any
provision of this Agreement refers to action to be taken by any Party, or which
such Party is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Party, including actions
taken by or on behalf of any Affiliate of such Party.

 

Section 9.09                                Counterparts.  This Agreement may be
executed in counterparts with the same effect as if each signing party had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

WEG GP LLC

 

 

 

 

By:

/s/ Don R. Wellendorf

 

 

Name:

Don R. Wellendorf

 

 

Title:

Authorized Signatory

 

 

 

 

 

WILLIAMS ENERGY PARTNERS L.P.

 

 

 

 

 

By:

WEG GP LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Don R. Wellendorf

 

 

 

Name:

Don R. Wellendorf

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

WEG ACQUISITIONS, L.P.

 

 

 

 

By:

WEG ACQUISITION MANAGEMENT LLC,
its General Partner

 

 

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr.

 

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Justin S. Huscher

 

 

 

Name:

Justin S. Huscher

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------